         Case 2:20-cv-00163-JDW Document 42 Filed 05/11/20 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JACOVETTI LAW, P.C., et al.
      PLAINTIFFS,
                                                     CIVIL ACTION NO.: 2:20-cv-00163-JDW
                 V.
                                                                          Civil Action
 JAMES EVERETT SHELTON, et al.
      DEFENDANTS.




                          PLAINTIFFS’ RICO CASE STATEMENT

       Plaintiffs hereby file their RICO Case Statement as required by Rule 11 as follows:

1. State whether the alleged unlawful conduct is in violation of 18 U.S.C. §§ 1962(a),
(b), (c), and/or (d). If you allege violations of more than one Section 1962 subsection, treat
each as separate RICO claim.

       Plaintiffs assert claims for violations of 18 U.S.C. Sec. 1962 (a) and (d). The individual

RICO Defendants and Enterprise Actors named herein formed an association in fact enterprise

with the intent and purpose of actions against various firms and forcing them into settlement based

on materially misrepresented facts and/or entirely fabricated scenarios. Pursuant to (a), defendants

had income derived, directly or indirectly, from a pattern of racketeering activity that they used or

invested, directly or indirectly, any part of such income, or the proceeds of such income, in

acquisition of any interest in, or the establishment or operation of, any enterprise which is engaged

in, or the activities of which affect, interstate or foreign commerce as the one discussed in this

case. This has gone on for over a decade, as shown in the cases sited in the complaint and as the

stated intent of the various calls that the transcripts have bene attached from, as well those that are
         Case 2:20-cv-00163-JDW Document 42 Filed 05/11/20 Page 2 of 13




currently awaiting being transcribed.1 Most, if not all, of these actions stemmed form forced

communication on the part of defendants, or alleged communications that did not occur, with the

sole intent of getting settlements from their victims.

       As for part (d), the transcripts attached and the recorded calls show a clear intent to

conspire, by trying to get others to get in on the suits, and, in at least one instance, suing an

individual when the individual refused to participate. Further, there is some evidence that Mr.

Shelton is working with other individuals as well, who are likely part of the same scheme, based

on the fact they use strikingly similar methods as Shelton for the same goals; to cause or fabricate

communications that allegedly violate the TCPA (Telephone Consumer Protection Act) and

apparently other federal lawsuits, for the express purpose of forcing settlements, rather than go

through prolonged litigation with Shelton. Essentially, Shelton uses a perversion of the laws and

courts in order to creates settlements where he otherwise would not be entitled to anything.



2. The identity of each defendant and the alleged misconduct and basis of liability for
each.

       Defendant James Everett Shelton (Shelton) is the apparent mastermind, or a primary

individual behind these suits, filing them in his own name, and then often getting an attorney



1
 2:08-cv-77863-ER SHELTON v. TYCO INTERNATIONAL (U.S.) INC. et al; 2:96-cv-03437-LB HAFFEY, et al
v. SOFAMOR DANEK GROUP, et al; 2:16-cv-01650-PD SHELTON v. EXPERIAN INFORMATION
SOLUTIONS, INC. et al; 2:17-cv-02367-JHS SHELTON v. MARK D. GUIDUBALDI & ASSOCIATES LLC et
al; 2:17-cv-02368-LDD SHELTON v. DOAN SOLUTIONS, LLC et al; 2:17-cv-02620-TJS SHELTON v.
ICAPITAL; CASH GROUP INC. et al; 2:17-cv-02851-GJP SHELTON v. MERCHANT SOURCE INC. ("MSI") et
al; 2:17-cv-03301-RBS SHELTON v. FUNDBOX, INC.; 2:17-cv-04063-RBS SHELTON v. NATIONAL; GAS &
ELECTRIC, LLC; 2:18-cv-01655-MAK SHELTON v. CENTERPOINTE LENDING STUDENT LOAN
SERVICES et al; 2:18-cv-02070-NIQA SHELTON v. TARGET ADVANCE LLC; 2:18-cv-02071-CFK SHELTON
v. FAST ADVANCE FUNDING, LLC; 2:18-cv-02072-TJS SHELTON v. PARAMOUNT HOLDING COMPANY,
LLC; 2:18-cv-02186-TJS SHELTON v. CAPITAL; ADVANCES LLC et al; 2:18-cv-02187-CFK SHELTON v.
ARETE FINANCIAL; GROUP et al; 2:18-cv-02259-PBT SHELTON v. RFR CAPITAL; LLC et al; 2:18-cv-
02545-MSG SHELTON v. NATIONAL; STUDENT ASSIST LLC et al; 2:18-cv-02759-GEKP SHELTON v.
IVEST 360, LLC; 2:18-cv-03723-JDW SHELTON v. FCS CAPITAL; LLC et al; 5:19-cv-02466-JFL SHELTON v.
TRIFECTA SOLAR LLC et al; and 2:18-cv-04375-CFK SHELTON et al v. DIRECT ENERGY, LP, et al .
            Case 2:20-cv-00163-JDW Document 42 Filed 05/11/20 Page 3 of 13




involved when they are opposed. Defendant Final Verdict Solutions is an entity run by Shelton

where they claim “WE CAN GET YOU PAID!” . The alleged purpose of this entity is to 1. not

have to hire an attorney, “Hire an attorney to collect it for you. Unless you're willing to pay at least

$150/hour and pay a retainer fee up-front, attorneys are not going to help you. They specialize in

winning judgments- not collecting them. Plus, there is no guarantee they will get you any money!”2

2. not have to hire a collection agency and actually follow the FDCPA “Hire a collections agency.

Sure, they'll contact your debtor repeatedly, but they rarely get you any money. In addition, they

must comply with the FDCPA (Fair Debt Collection Practices Act) which says that a collections

agency must cease and desist any and all communication upon written request from the debtor. If

this happens, the collections agency will be of no use to you.”, or 3. simply collect on a judgment

on their own “Attempt to collect the judgment yourself. Maybe you'll be able to get a few payments

from your debtor, if you're lucky. Do you know how to locate your debtor's assets, such as bank

accounts, wages, or real estate? Most people don't. In addition, if not done properly, you may end

up losing money in court fees!”. These ideas are particularly egregious, especially 2 and 3, as 2

essentially encourages people to hire that firm to violate the FDCPA and 3 encourages them to go

after the creditor’s property, as Shelton has already admitted to doing in the recorded calls and

transcripts.

           As for Defendant Dan Boger, he apparently was working with Shelton, when he sent the

email to Plaintiffs back on November 28, 2018. The timing of this email is absolutely not

coincidence, but instead shows they were working together, as well as the fact the language used

in the email matches almost exactly the phrasing used by Shelton. Plaintiffs intend to show through

discovery how and when they planned this.



2
    All quotes taken directly from https://www.finalverdictsolutions.com/how-it-works.html.
         Case 2:20-cv-00163-JDW Document 42 Filed 05/11/20 Page 4 of 13




3. List the alleged wrongdoers, other than the defendants listed above, and state the
alleged misconduct of each wrongdoer.

       At this time, there are no other known wrongdoers, Plaintiffs reserve the right to add

parties if more are discovered through discovery or any other means, specifically any and all

parties on the attached list, that apparently may have been working directly or indicretly with

Shelton. (See Exhibit A).


4. List the alleged victims and state how each victim allegedly was injured

       Both Plaintiffs Jacovetti Law, P.C. and Robert C. Jacovetti (consolidated as Javocetti).

were the victims in this case. Shelton initiated his standard scheme against Jacovetti, first making

threats to him, and then outright including him in a suit, forcing a default improperly, then

eventually, when it was opposed, withdrawing the case against Jacovetti. However, the damage

was done, and Shelton apparently has already informed others to target Jacovetti as well, as letter

dated May 1, 2020. (See Exhibit B). As such, although Shelton withdrew his suit, it appears that it

may have just been the tip of the iceberg for potential damages against Jacovetti, considering the

source of the letter is on the list of all potential parties Shelton may well be working with. (see

Exhibit A).



5. Describe in detail the pattern of racketeering activity or collection of an unlawful
debt alleged for each RICO claim. A description of the pattern of racketeering activity
shall include the following information:

       All of the acts are violations of 18 U.S.C. 1343 which the states the elements of wire fraud

to be “(1) that the defendant voluntarily and intentionally devised or participated in a scheme to

defraud another out of money; (2) that the defendant did so with the intent to defraud; (3) that it

was reasonably foreseeable that interstate wire communications would be used; and (4) that
         Case 2:20-cv-00163-JDW Document 42 Filed 05/11/20 Page 5 of 13




interstate wire communications were in fact used” and Mail fraud, 18 U.S.C. § 1341 which states

which says “Whoever, having devised or intending to devise any scheme or artifice to

defraud………..for the purpose of executing such scheme or artifice or attempting so to do, places

in any post office or authorized depository for mail matter, any matter or thing whatever to be sent

or delivered by the Postal Service, any such matter or thing, shall be fined under this title or

imprisoned not more than 20 years, or both”.

       Shelton and his attorneys threatened Jacovetti several times, with emails and phone calls

and potentially defaming Mr. Jacovetti and his firm by spreading his information to other potential

parties who are part of the general scheme of suing parties to try and get a settlement. These

communications would state that Jacovetti was somehow in violation of the TCPA, and that if he

did not agree to settle he would be sued. To start that, Shelton, or one of his other cohorts, would

apparently either call, or email a victim, and then if it was responded to, claim that the response

was a violation of the TCPA. Further, he would allege that a call was made to him, when in reality

said call was never made at all. The communications took place via email or text from Shelton on

May 22, 2018, July 23, 2018, August 1, 2018, August 2, 2018, August 12, 2018, August 22, 2018,

October 26, 2018, and on October 28, 2018 and November 29, 2018 from Boger. Via phone the

communications took place on August 3, 2018 with Shelton and October 26, 2018 from Boger.

The plaintiff reserves the right to supplement this list, if more calls or emails are found. All of

these acts relate to the enterprise as part of a common plan.



6. A detailed description of the alleged enterprise for each RICO claim:

       The individual enterprise Defendants acted as an enterprise within the meaning of 18

U.S.C. 1961(4) which defines “enterprise” as “any individual, partnership, corporation,
         Case 2:20-cv-00163-JDW Document 42 Filed 05/11/20 Page 6 of 13




associations or other legal entity, and any union or group of individuals associated in fact and

although not a legal entity”


   (a) James Everett Shelton, Final Verdict Solutions and Dan Boger.

   (b) See Section 2. Plaintiffs reserve the right to supplement this list, as discovery proceeds.

   (c) See Section 2.

   (d) James Everett Shelton owns Final Verdict Solutions, while Dan Boger is apparently

       working with him in a currently unknown capacity. At this time, it is believed Shelton

       runs the enterprise, though it may come to light others do instead, once further discovery

       is done. Plaintiffs reserve the right to supplement this list, as discovery proceeds.

   (e) As previously stated, these defendants make the enterprise as known at this point, but

       based on recently received documents, it seems likely that he is working with others as

       well.

   (f) It would seem Shelton and his company are the perpetrators, while Boger is an

       instrument, though not apparently passive, so may best be described as a co-conspirator.


7. State whether you allege and describe in detail how the pattern of racketeering
activities and the enterprise are separate or have merged into one entity

       At this juncture, it appears, based on the aforementioned facts, that the pattern of

racketeering dating back to at least 2008 and the enterprise have now merged into one entity.


8. Describe the alleged relationship between the activities of the enterprise and the
pattern of racketeering activity. Discuss how the racketeering activity differs from the
usual and daily activities of the enterprise, if at all;

       It would appear at this juncture the enterprise exists solely to continue the pattern of

racketeering activity. Final Verdict Solutions is apparently a front for these lawsuits, claiming to
         Case 2:20-cv-00163-JDW Document 42 Filed 05/11/20 Page 7 of 13




buy judgments, when in reality, it is used to gather information to proceed with these TCPA

lawsuits. Plaintiffs reserve the right to supplement these records after further information is

collected.


9. Describe what benefits, if any, the alleged enterprise receives from the alleged
pattern of racketeering activities;

       Put simply, Shelton and his entity received substantial monetary benefits from these

activities. It is unknown at this time what, if anything Boger gains, however, given he too has filed

numerous suits, it is without a doubt he too received substantial monetary benefits.


10. Describe the effect of the activities of the enterprise on interstate or foreign
commerce;

       The enterprise activities set for herein involved interstate or foreign commerce through the

use of Wire and U.S. Mail that are channels of interstate commerce. Moreover, the association in

fact enterprise set forth herein involved members from outside Pennsylvania and thus amounted

to conduct that qualifies as interstate commerce.


11. If the complaint alleges a violation of 18 U.S.C. § 1962(a), provide the following
information:

       Shelton and his entity received substantial monetary benefits from these activities. It is

unknown at this time what, if anything Boger gains, however, given he too has filed numerous

suits, it is without a doubt he too received substantial monetary benefits. How it is invested is

unknown at this time. Plaintiffs reserve the right to supplement these records after further

information is collected.



12. If the complaint alleges a violation of 18 U.S.C. § 1962(b), provide the following
information:
           Case 2:20-cv-00163-JDW Document 42 Filed 05/11/20 Page 8 of 13




       This complaint does not involve a claim that arises from a violation of 18 U.S.C. Section

1962(b).


13. If the complaint alleges a violation of 18 U.S.C. § 1962(c), provide the following
information:

       This complaint does not involve a claim that arises from a violation of 18 U.S.C. Section

1962(c).


14. If the complaint alleges a violation of 18 U.S.C. § 1962(d), describe in detail the
alleged conspiracy;

       By trying to get others to get in on the suits, it would further perpetuate the scheme. Further,

there is some evidence that Mr. Shelton is working with other individuals as well, who are likely

part of the same scheme, based on the fact they use strikingly similar methods as Shelton for the

same goals; to cause or fabricate communications that allegedly violate the TCPA (Telephone

Consumer Protection Act) and apparently other federal lawsuits, for the express purpose of forcing

settlements, rather than go through prolonged litigation with Shelton. (See Exhibit A). Essentially,

Shelton uses a perversion of the laws and courts in order to creates settlements where he otherwise

would not be entitled to anything.


15. Describe the alleged injury to business or property;

The damages are the attorneys fees that needed to be paid to defend the improper litigation, as

well as the potential ongoing damages of Mr. Shelton sharing Jacovetti’s name and his firm with

other individuals that are likely to try and bring similar frivolous lawsuits. The exact amount of

damages is unknown at this time.



16. Describe the relationship between the alleged injury and violation of the RICO
           Case 2:20-cv-00163-JDW Document 42 Filed 05/11/20 Page 9 of 13




statute;

       The injuries sustained would not have been incurred but for the acts taken by Defendants

in direct violation of the RICO statute.


17. List the damages sustained by reason of the violation of Section 1962, indicating
the amount for which each defendant allegedly is liable; and

       As a direct and proximate result of plaintiffs actions, the damages are the attorneys fees

that needed to be paid to defend the improper litigation, as well as the potential ongoing damages

of Mr. Shelton sharing Jacovetti’s name and his firm with other individuals that are likely to try

and bring similar frivolous lawsuits. The exact amount of damages is unknown at this time.


18. Provide any additional information you feel would be helpful to the Court in
assessing your RICO claim.

Plaintiffs believe and wish to emphasize that a significant volume of highly relevant evidence

supporting the claims herein will be obtained through discovery. Plaintiffs reserve their right to

supplement this form as this information comes to light so as to provide the Court with these

additional facts. In addition, plaintiffs had not had the chance to obtain further call recordings that

will likely further reinforce every fact and allegation contained herein.

Dated: 5/11/2020                                               ___/s/ Joshua Thomas ____

                                                               Joshua Thomas, Esquire
                                                               Joshua L. Thomas & Associates
                                                               225 Wilmington-West Chester Pike
                                                               Suite 200
                                                               Chadds Ford, PA 19317
                                                               Attorney for Plaintiff
Case 2:20-cv-00163-JDW Document 42 Filed 05/11/20 Page 10 of 13




                    EXHIBIT A
Case 2:20-cv-00163-JDW Document 42 Filed 05/11/20 Page 11 of 13
Case 2:20-cv-00163-JDW Document 42 Filed 05/11/20 Page 12 of 13




                    EXHIBIT B
Case 2:20-cv-00163-JDW Document 42 Filed 05/11/20 Page 13 of 13
